DETAILED ACTION
Reasons for Allowance
Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose A vehicle control system  comprising: a vehicle control device that is mounted on a vehicle; a portable device that is carried by a user and performs wireless communication with the vehicle control device; and a living body sensor that detects presence of a living body in a vehicle interior of the vehicle. wherein the vehicle control device comprises: an in-vehicle transmission unit that transmits a response request signal to the portable device: an in-vehicle reception unit that receives a response signal returned from the portable device in response to the response request signal; and a notification control unit that does not perform notification to the vehicle interior or an outside of the vehicle when the living body sensor detects that the living body is present in the vehicle interior and the in-vehicle reception unit receives the response signal, wherein the vehicle control device comprises a getting-in intention estimation unit that estimates whether the user has an intention to get in the vehicle, and wherein the in-vehicle transmission unit transmits the response request signal to the portable device when the getting-in intention estimation unit estimates that the user has an intention to get in the vehicle, 35515782Application No. 16/816,357Docket No.: 04996-106001 Reply to Office Action of August 18, 2020the vehicle control system further comprising: (1) an off-time measurement device that measures a time during which a traveling drive source or an ignition power source of the vehicle is off, wherein the getting-in intention estimation unit estimates that the user has an intention to get in the vehicle when it is detected that a door other than a door of a driver's seat of the vehicle has been opened and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684     



                                                                                                                                                                                                   						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684